No. 1:20-ap-00028      Doc 62    Filed 03/31/21    Entered 03/31/21 23:34:14      Page 1 of 34


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

In re:

EMERALD GRANDE, LLC                                               Case No. 1:17-bk-00021

                Debtor.                                           Chapter 11


EMERALD GRANDE, LLC                                               A.P. No.: 1:20-ap-00028

                Plaintiff

v.

KM HOTELS, LLC,

And

SAFE HARBOR TITLE COMPANY, LLC,

                Defendants

          EMERALD GRANDE, LLC’S STATEMENT OF UNDISPUTED FACTS
            IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

         COMES NOW Emerald Grande, LLC ("Plaintiff"), by and through counsel, pursuant to

Rule 56 of the Federal Rules of Civil Procedure, made applicable to adversary proceedings

pursuant to Rule 7056 of the Federal Rules of Bankruptcy Procedure, and submits this Statement

of Undisputed Facts in Support of Its Motion for Summary Judgment (“SOF”).

                                    Preliminary Statement

         Plaintiff is entitled to judgment against KM Hotels, LLC (“KM”) for its breach of that

certain Purchase and Sale Agreement, dated as of August 9, 2019, by and between Plaintiff and

KM (as amended, the “PSA”) in an amount no less than $3,600,000.00; and judgment against

Safe Harbor Title Company, LLC (“Safe Harbor”; and, collectively with KM, the

“Defendants”), the escrow agent under the PSA, for its unlawful release of escrowed funds to

KM in breach of that certain Earnest Money Escrow Agreement, dated as of August 9, 2019 (the
No. 1:20-ap-00028            Doc 62       Filed 03/31/21    Entered 03/31/21 23:34:14        Page 2 of 34

“Escrow Agreement”) in the amount of $500,000.00. True and correct copies of the PSA and

Escrow Agreement are attached to the Motion and incorporated herein by reference as Ex. A and

Ex. B, respectively.

                                               Procedural History

           1.       On January 11, 2017, Plaintiff filed its Voluntary Petition for Non-Individuals

Filing for Bankruptcy, which was assigned Case No. 1:17-bk-00021 (the “EG Bankr.”). (EG

Bankr. Doc. 1.)

           2.       On June 25, 2020, Plaintiff filed this adversary proceeding. (Doc. 1.)

           3.       On July 27, 2020, Defendant, Mayur Patel (“Patel”), filed a Motion to Dismiss

the Complaint as to Counts I and III asserting Patel was not a party to any contract with Plaintiff.

(Doc. 12.)

           4.       On August 13, 2020, Defendant, Safe Harbor, filed a Motion to Dismiss the

Complaint as to it asserting the Court lacked jurisdiction over Safe Harbor because Plaintiff

misnamed the defendant, and that the Complaint failed to set forth a claim as to Safe Harbor

because the Escrow Agreement was not executed by the purchaser under the PSA, KM, or Safe

Harbor. (Doc. 20.)

           5.        On August 17, 2020, Plaintiff filed its First Amended Complaint to remove

Mayur Patel as a defendant and correct the name of Defendant, Safe Harbor Title Company,

LLC. (Doc. 25.)1

           6.       On August 21, 2020, this Court entered its Order denying as moot the Motion to

Dismiss filed by Patel, and denying as moot the Motion to Dismiss party filed by Safe Harbor.

(Doc. 26.)

1
    Hereinafter, “Compl.” refers to Doc. 25.
                                                      -2-
No. 1:20-ap-00028       Doc 62     Filed 03/31/21     Entered 03/31/21 23:34:14      Page 3 of 34

           7.    The defendants KM and Safe Harbor each filed an Answer to the Complaint.

(Docs. 29 and 30.)

           8.    On October 31, 2020, the Court entered its Pre-Trial Order requiring discovery to

be completed by February 26, 2021, and setting March 31, 2021 as the deadline to file

dispositive motions. (Doc. 37.)

           9.    The parties have served discovery requests and responses, and the matter is ripe

for summary judgment.

                                        Statement of Facts

           10.   In or about 1988, Covington Place Associates, LLC (“Covington Place”)

constructed a shopping mall (hereinafter referred to as the “Crossings Mall”) proximate to Exit

9 on Interstate 79 near Elkview, West Virginia, on a parcel of land adjacent to Little Sandy

Creek, Elk District, Kanawha County, West Virginia. (Compl. ¶ 11; Plaintiff’s Affidavit attached

to the Motion as Ex. P, ¶ 3.)

           11.   Covington Place later conveyed the Crossings Mall to Interstate Properties, LLC

(“Interstate”) by deed dated December 30, 1993 and recorded with the County Clerk of

Kanawha County, West Virginia (the “Clerk”) in Deed Book 2331, Page 294. (Compl. ¶ 12; Ex.

P, ¶ 4.)

           12.   Thereafter, Interstate conveyed to Plaza Management, LLC (“Plaza”) a parcel of

real property immediately adjacent to the Crossings Mall (hereinafter referred to as the “Hotel

Parcel”) by deed dated September 10, 1999 and recorded with the Clerk in Deed Book 2480,

Page 541 (the “Plaza Deed”). Attached to the Motion is a copy of the Plaza Deed as Ex. C. (Ex.

P, ¶ 5.)


                                                -3-
No. 1:20-ap-00028      Doc 62     Filed 03/31/21      Entered 03/31/21 23:34:14        Page 4 of 34

       13.     The Plaza Deed granted to Plaza a perpetual, mutual, and reciprocal easement

through the Crossings Mall parcel for access to, utility installation on, and maintenance for the

Hotel Parcel, providing as follows (the “Hotel Easement”):

               to the Grantee a perpetual, mutual and reciprocal cross easement and right
               of way over, across and through the access roads, ways and lanes and the
               parking areas of the other, for all vehicles and pedestrians as well as for
               installation and maintenance of utility facilities to the property of the other
               party.

(Ex. C; Ex. P, ¶ 6.)

       14.     After recordation of the Plaza Deed, Plaza constructed a hotel (the “Hotel”) on

the Hotel Parcel. (Compl. ¶ 17; Ex. P, ¶ 7.) The Hotel opened in or around October 2000 as a

Holiday Inn Express. (Id.)

       15.     Plaza subsequently conveyed the Hotel Parcel to Emerald Coast Hospitality, LLC

(“Emerald Coast”) by deed dated January 12, 2008 and recorded with the Clerk in Deed Book

2715, Page 156. (Compl. ¶ 18; Ex. P, ¶ 8.)

       16.     Ultimately, Plaintiff acquired title to the Hotel Parcel and the improvements

thereon (viz., the Hotel) from Emerald Coast by deed dated October 1, 2008 and recorded with

the Clerk in Deed Book 2730, Page 152 (the “EG Deed”). Attached to the Motion is a copy of

the EG Deed as Ex. D. (Ex. P, ¶ 9.)

       17.     Through different owners and under different franchises, the Hotel has been

operated continuously since at least October 2000, and Plaintiff has operated the Hotel as a La

Quinta Inn & Suites from 2013 until present. (Compl. ¶¶ 21-22; Ex. P, ¶ 10.)

       18.     In 2013, the owners of Interstate formed Tara Retail Group, LLC (“Tara”) as a

“special purpose entity” to undertake a refinancing of the debt on the Crossings Mall with UBS

Real Estate Securities, Inc. (“UBS”). (Compl. ¶ 23; Ex. P, ¶ 11.)
                                                -4-
No. 1:20-ap-00028     Doc 62     Filed 03/31/21     Entered 03/31/21 23:34:14        Page 5 of 34

       19.     Interstate thereafter conveyed the Crossings Mall to Tara by deed dated

September 10, 2013 and recorded with the Clerk in Deed Book 2861, Page 401 (the “Tara

Deed”). Attached to the Motion is a copy of the Tara Deed as Ex. E. (Ex. P, ¶ 12.)

       20.     Contemporaneously with the execution of the Tara Deed, UBS commissioned a

survey of the Crossings Mall, dated September 10, 2013 (the “Tara Survey”). Attached to the

Motion is a copy of the Tara Survey as Ex. F. (Ex. P, ¶ 13.)

       21.     The Tara Survey showed numerous encroachment issues (the “Encroachments”)

between the Hotel Parcel and the Crossings Mall, including the following:

               (a)    A portion of the Hotel structure and a portion of the retaining wall

separating the Hotel from the adjoining property of 84 Lumber encroach upon the Crossings

Mall parcel;

               (b)    The air conditioning units and electrical pad and equipment servicing the

Hotel, a garbage enclosure utilized by the Hotel, and mulch beds and landscaping for the Hotel

each encroach upon the Crossings Mall parcel;

               (c)    Certain parking spaces utilized by the Hotel are located within the

Crossings Mall parcel; and

               (d)     Hotel employees and invitees access the Hotel Parcel by the road within

the Crossings Mall parcel.

(Ex. F.)

       22.     Notwithstanding the Encroachments shown on the Tara Survey, UBS agreed to

close the debt refinancing transactions, as evidenced by that certain Promissory Note dated

September 17, 2013 (the “Note”) and that certain Loan Agreement dated September 17, 2013

(the “Loan Agreement”; and, collectively with the Note, the “Loan Documents”). (Compl. ¶
                                          -5-
No. 1:20-ap-00028             Doc 62   Filed 03/31/21   Entered 03/31/21 23:34:14    Page 6 of 34

29; EG Bankr. Claim 13, pp. 4-5; Ex. P, ¶ 15: Tara Bankr.2 Claim 2, pp. 4-5, Ex. A, Loan

Agreement, and Ex. B, Note.)

          23.      Tara’s obligations under the Loan Documents were secured by, among other

things, that certain Deed of Trust and Security Agreement, dated as of September 17, 2013, and

recorded with the Clerk on October 1, 2013 in Deed Book 3989, Page 928 (the “Tara Trust

Deed”). (Compl. ¶ 30; EG Bankr. Claim 13, p. 5; Ex. P, ¶ 16; Tara Bankr. Claim 2, p. 5, Ex. C,

Tara Trust Deed.)

          24.      The Loan Agreement provides the following with respect to the boundaries of the

Crossings Mall parcel: “No easements or other encumbrances affecting the Property encroach

upon any of the Improvements so as to affect the value, marketability, use or operation of the

Property except those which are insured against by the Title Insurance Policy, each of which,

whether or not insured against by the Title Insurance Policy, is shown on the Survey.” (Compl. ¶

31; Tara Bankr. Claim 2, Ex. A, Loan Agreement at § 3.1.21.)

          25.      In December of 2013, UBS transferred and assigned the Loan Documents and

Tara Trust Deed to U.S. Bank, National Association, as Trustee, for the benefit of the holders of

COMM 2013-CCRE12 Mortgage Trust Commercial Mortgage Pass-Through Certificates (“US

Bank”) pursuant to that certain Assignment of Deed of Trust and Security Agreement, dated as of

December 10, 2013, and recorded with the Clerk on May 1, 2014 in Deed Book 244, Page 109

(the "Assignment"). COMM 2013 CCRE-12 Crossings Mall Road, LLC (“COMM 2013”) is

the current holder of the Note pursuant to an allonge executed by US Bank. (Compl. ¶ 33; EG

Bankr. Claim 13, p. 5.; Ex. P, ¶ 17.)



2
    Case No. 1:17-bk-00057.
                                                  -6-
No. 1:20-ap-00028      Doc 62    Filed 03/31/21      Entered 03/31/21 23:34:14       Page 7 of 34

        26.    The Hotel and the Crossings Mall are immediately adjacent to one another;

however, only the Crossings Mall has direct access to Kanawha County Route 45 via the culvert

bridge located in the right of way maintained by the West Virginia Division of Highways and/or

the West Virginia Division of Natural Resources (the “Culvert Bridge”). (Compl. ¶ 36; Ex. P, ¶

18.) Because the Hotel Parcel does not have direct access to the Culvert Bridge, ingress and

egress requires travel through and across the Crossings Mall property. (Compl. ¶ 38; Ex. P, ¶

18.) The Culvert Bridge is the only viable commercial access point to the Hotel and the

Crossings Mall. (Compl. ¶ 39; Ex. P, ¶ 18.) On or about June 23, 2016, floodwaters from

thunderstorms in southern West Virginia destroyed the Culvert Bridge. (Compl. ¶ 40; Ex. P, ¶

19.) The destruction of the Culvert Bridge and ensuing lack of public access forced the Hotel

and the Crossings Mall to close. (Comp. ¶ 41; Ex. P, ¶ 19.)

        27.    As a result of the closures of the Hotel and Crossings Mall, Plaintiff filed its EG

Bankr., and Tara filed a voluntary chapter 11 petition in this Court on January 24, 2017,

initiating Case No. 1:17-bk-00057 (the “Tara Bankr.” or “TB”). (Compl. ¶ 42; TB Doc. 1; Ex.

P, ¶ 19.)

        28.    Commercial access to the Hotel and the Crossings Mall remained unavailable

until Tara rebuilt the Culvert Bridge at the end of July 2017. (TB Docs. 98, 200; Ex. P, ¶ 20.)

Due to the restoration of the Culvert Bridge, both the Hotel and the Crossings Mall have been

commercially accessible since approximately August 2017. (Compl. ¶ 43; Ex. P, ¶ 20.)

        29.    Subsequent to the reconstruction of the Culvert Bridge, Plaintiff determined that a

sale of the Hotel was in the best interests of Plaintiff's creditors and stakeholders in the EG

Bankruptcy Case. (Compl. ¶ 44; Ex. P, ¶ 21.) Plaintiff therefore engaged a real estate brokerage

firm to market the Hotel, after which Plaintiff received a number of offers for the purchase of the
                                               -7-
No. 1:20-ap-00028       Doc 62     Filed 03/31/21      Entered 03/31/21 23:34:14     Page 8 of 34

Hotel. (Id., ¶ 45; ¶ 21.) KM was one of the offerors. After reviewing the offers, Plaintiff

concluded that KM’s offer to purchase the Hotel was the highest and best offer. Plaintiff elected

to move forward with KM’s offer, declining all others. (Id., ¶ 46; ¶ 21.)

       30.     On or about August 9, 2019, Plaintiff and KM entered into the PSA. (Ex. P, ¶

22.) This Court subsequently approved and authorized the PSA by Order entered September 11,

2019 (the “Sale Order”). (EG Bankr. Doc. 712.)

       31.     Broadly, the PSA provided for KM’s purchase of the Hotel in exchange for a

payment of $3,600,000.00, subject to certain adjustments at closing (as defined in the PSA, the

“Purchase Price”). (Ex. A; Ex. P, ¶ 24.) The PSA further contained, among other things, an

earnest money requirement and certain closing conditions. (Compl. ¶ 48; Ex. P, ¶ 24.)

       32.     Within three (3) business days after full execution of the PSA, KM was obligated

to deposit $500,000.00 of earnest money (the “Deposit”) with Safe Harbor, the escrow agent

under Section 3.2.1 of the PSA and the Escrow Agreement. (Compl. ¶ 49; Ex. P, ¶ 25.) KM

delivered the Deposit to Safe Harbor after execution of the PSA. Safe Harbor accepted and held

the Deposit. (Id. ¶ 50; Ex. P, ¶ 25.)

       33.     Section 3.2.1 of the PSA provided for the application of the Deposit to the

Purchase Price at closing and specified that the Deposit was nonrefundable to KM, unless, in

relevant part: “(i) the Title Commitment contains a defect, lien, or encumbrance other than the

Permitted Exceptions [. . .]; [or] (ii) any survey obtained by [KM] reveals material issues

affecting the marketability of the [Hotel] . . . .” (Ex. A, PSA at § 3.2.1.)

       34.     Even upon the occurrence of one of the foregoing exceptions, however, the PSA

permitted the release of the Deposit to KM only if either: (i) Plaintiff provided written notice to

Safe Harbor directing the disbursement of the Deposit to KM; or (ii) KM delivered to Safe
                                                 -8-
No. 1:20-ap-00028      Doc 62     Filed 03/31/21      Entered 03/31/21 23:34:14        Page 9 of 34

Harbor a written request for the return of the Deposit “subject to the terms of the Earnest Money

Escrow Agreement.” (Ex. A, PSA at § 3.2.4.)

       35.     Under the Escrow Agreement, any release of the Deposit required “written

instructions jointly executed by the parties to th[e] [Escrow] Agreement.” (Ex. B, Escrow

Agreement at ¶ 1.a.) (emphasis added).

       36.     Separately from the Deposit, KM also had an obligation to close the sale

transaction contemplated in the PSA; however, KM’s closing obligations were subject to the

satisfaction or waiver of certain conditions specified in the PSA. (Compl. ¶ 54; Ex. A.)

       37.     Among other things, these closing conditions included: (i) Plaintiff's procurement

of an “access easement providing for deeded ingress/egress between a public right of way and

the [Hotel], in a form acceptable to [KM] and sufficient to and sufficient to allow the Title

Company to issue an ALTA access endorsement in standard form insuring [KM's] access to the

[Hotel],” despite the fact that the Plaza Deed already provided deeded ingress/egress between

the public right of way and the Hotel, viz. the Hotel Easement (¶ 13, supra); and (ii) Plaintiff's

conveyance of title “free and clear of all liens and other encumbrances other than Permitted

Exceptions.” (Ex. A, PSA at §§ 5.2.2, 9.1.1(d).)

       38.     With respect to “liens, encumbrances or other exceptions to title,” the PSA

permitted KM to lodge title objections with Plaintiff during the Diligence Period (as defined

therein). After receipt of such title objections, Plaintiff had the opportunity to cure. (See, Ex. A,

PSA at § 5.2.1.)

       39.     Following execution of the PSA and entry of the Sale Order, KM began its

diligence efforts with respect to the Hotel. (Compl. ¶ 57; Ex. P, ¶ 26.) In connection therewith,

KM delivered to Plaintiff a letter, dated September 20, 2019 (the “KM Letter”), setting forth
                                                -9-
No. 1:20-ap-00028       Doc 62     Filed 03/31/21      Entered 03/31/21 23:34:14      Page 10 of
                                               34
“Specific Objections” related to title (each, a “Title Objection”; collectively, the “Title

Objections”). Attached to the Motion is a copy of the KM Letter as Ex. G. (Ex. P, ¶ 26.)

       40.     In the KM Letter, KM represented that the Title Objections were based upon

certain requirements and exceptions enumerated in the ALTA Commitment for Title Insurance

(Commitment No. NCS-975064-CAST) (the “Title Commitment”) issued by First American

Title Insurance Company (“First American”). (Ex. G)

       41.     These Title Objections included, among other things, (i) an objection and

reservation of rights to conduct a property survey and (ii) an objection to the purported lack of

deeded access to the Hotel Parcel (the “Access Objection”). (Ex. G, at ¶¶ 2.b., i.)

       42.     In connection with the Title Objections, KM commissioned a survey of the Hotel

Parcel in or around September of 2019 (as later updated, the “KM Survey”). Attached to the

Motion is a copy of the KM Survey as Ex. H. (Ex. P, ¶ 27.)

       43.     The KM Survey identified the same set of Encroachments between the Hotel and

the Crossings Mall as are shown in the Tara Survey, (¶¶ 20 and 21, supra), including the

following:

               (a)    A portion of the Hotel structure and a portion of the retaining wall

separating the Hotel from the adjoining property of 84 Lumber encroach upon the Crossings

Mall parcel;

               (b)    The air conditioning units and electrical pad and equipment servicing the

Hotel, a garbage enclosure utilized by the Hotel, and mulch beds and landscaping for the Hotel

each encroach on the Crossings Mall parcel;

               (c)    Certain parking spaces utilized by the Hotel are located within the

Crossings Mall parcel; and
                                              - 10 -
No. 1:20-ap-00028         Doc 62     Filed 03/31/21    Entered 03/31/21 23:34:14       Page 11 of
                                                 34
                  (d)    Hotel employees and invitees access the Hotel Parcel by the road within

the Crossings Mall parcel.

(Ex. F; Ex. H.)

       44.        Even so, KM interposed an additional Title Objection related to the

Encroachments (the “Encroachment Objection”) as a result of the KM Survey. (Compl. ¶ 62;

Ex. P, ¶ 28.)

       45.        Following receipt of KM's Title Objections, Plaintiff responded with a series of

emails in September, October, and November of 2019, transmitting various documents and

information, that addressed and cured many of the Title Objections. (Compl. ¶ 63; Ex. P, ¶ 29.)

Plaintiff additionally engaged with KM through a number of conversations, during which

Plaintiff further addressed and narrowed the outstanding Title Objections. (Id.)

       46.        Ultimately, KM agreed that all but two of its Title Objections were resolved: the

Access Objection and the Encroachment Objection. (Compl. ¶ 64; Ex. P, ¶ 30.)

       47.        In response to KM’s assertion that its Access Objection and Encroachment

Objection were unresolved, Plaintiff stated its position as follows:

                  (a)    Encroachments. Each one of the Encroachments was in existence openly

and continuously since October 2000, when the Hotel first began operations. Further, the Tara

Survey identified the Encroachments in 2013. Consequently, the Encroachments are prescriptive

in nature under applicable law because COMM 2013 was at least on inquiry notice of their

existence prior to the execution and recording of the Loan Documents.

                  (b)    Access. Contrary to the parties’ assumption at the time the PSA was

executed, the Plaza Deed does in fact provide an ingress/egress easement – the Hotel Easement –

to and for the benefit of the Hotel Parcel. Thus, Plaintiff and KM were proceeding under a
                                            - 11 -
No. 1:20-ap-00028       Doc 62      Filed 03/31/21           Entered 03/31/21 23:34:14      Page 12 of
                                                34
mutual mistake when including language in Section 5.2.2 of the PSA that “[t]he Parties

acknowledge that the [Hotel] does not have deeded access to a public right of way as of the date

of this Agreement.” (Ex. A; Ex. P, ¶ 31.) Additionally, Hotel employees and invitees traveled

through the Crossings Mall parcel to access the Hotel Parcel since at least 2000, which is also

shown on the Tara Survey. (Compl. ¶ 65; Ex. A; Ex. F; Ex. P, ¶ 31.)

       48.     Plaintiff therefore posited that, to the extent KM was concerned that Tara or

COMM 2013 could extinguish the Plaintiff’s rights vis-à-vis the Encroachments, Plaintiff held a

superior interest in and to the Encroachments via prescription under applicable law. (Compl. ¶

66; Ex. P, ¶ 32.) Plaintiff further suggested that, given the parties’ mutual mistake at the time of

executing the PSA, the Hotel Easement set forth in the Plaza Deed provided the requisite deeded

ingress/egress to the Hotel Parcel. (Id.)

       49.     Notwithstanding      the     Hotel     Easement     and   prescriptive   nature   of   the

Encroachments, however, Plaintiff agreed to request that Tara formally grant easements

recognizing the Encroachments and confirming the Hotel Easement as a further accommodation

to KM. (Compl. ¶ 67; Ex. P, ¶ 33.)

       50.     Accordingly, Plaintiff and Tara together determined to seek this Court’s approval

of a formal recognition of Plaintiff's existing (i) right of access to and across the Crossings Mall

parcel via the Hotel Easement and (ii) use of the Encroachments situated on the Crossings Mall

property. (Compl. ¶ 68; Ex. P, ¶ 34.)

       51.     On October 29, 2019, Tara filed a motion in the Tara Bankruptcy Case (as orally

amended during a prehearing conference, “Tara’s Motion”), seeking approval of, among other

things: (i) Tara’s grant of an easement to Plaintiff for continued use, maintenance, and

replacement (as applicable) of the Encroachments; (ii) Tara’s grant to Plaintiff of a confirmatory
                                                    - 12 -
No. 1:20-ap-00028       Doc 62     Filed 03/31/21       Entered 03/31/21 23:34:14      Page 13 of
                                               34
easement formally memorializing Plaintiff's continuing right to use the parking spaces situated

on Crossings Mall property, all as shown on the Tara Survey; and (iii) Tara’s grant to Plaintiff of

a confirmatory access easement, from County Route 45 across the Culvert Bridge and through

the access road to the Hotel, consistent with the Hotel Easement in the Plaza Deed. (TB Doc.

1272; Compl. ¶ 69; Ex. P, ¶ 35.)

          52.   On November 8, 2019, COMM 2013 filed an objection to Tara’s Motion (the

“COMM 2013 Objection”). (TB Doc. 1285.) COMM 2013 objected on multiple grounds,

including the reason that Tara's Motion requested a grant of the proposed easements free and

clear of COMM 2013’s security interest in and to the Crossings Mall property. (Id.; Compl. ¶

70; Ex. P, ¶ 36.)

          53.   This Court held a hearing on Tara’s Motion and the COMM 2013 Objection on

November 20, 2019. (Compl. ¶ 71.) During the hearing, Tara introduced into evidence, among

other things, the Tara Survey. (Id.) As set forth above, the Tara Survey was commissioned in

conjunction with the Loan Documents executed by COMM 2013’s predecessor in interest, UBS,

in 2013. (TB Doc. 1295, Hearing Exhibit 1; Compl. ¶ 72.)

          54.   After receiving evidence introduced by Tara, proffers of the parties, and

arguments by counsel, this Court stated that it was “mystified as to why we are here.” (TB Doc.

1296, Recording of Hearing at 17:40.) Beginning at the 19-minute mark of the recording, this

Court observed that the Hotel’s various uses of the Crossings Mall property were in existence

and known at the time of the Tara Trust Deed and Assignment. (Id. at 19:00.) At 32:50 of the

recording, this Court stated that it appears “there is an issue of a prescriptive easement.” (Id. at

32:50.)


                                               - 13 -
No. 1:20-ap-00028     Doc 62     Filed 03/31/21       Entered 03/31/21 23:34:14       Page 14 of
                                             34
       55.    On December 18, 2019, this Court entered an order granting Tara’s Motion and

overruling the COMM 2013 Objection (the “Easement Order”). (TB Doc. 1299; Ex. P, ¶ 37.)

       56.    In the Easement Order, this Court made the following observations:

              The court is also satisfied that no adequate protection or
              compensation is due [COMM] 2013 based upon [Tara's] proposed
              easements. As the court notes above, adequate protection is only
              necessary to protect against diminished collateral value from a
              proposed use of estate property under § 363(b) of the Bankruptcy
              Code. Even without addressing legal issues of prescriptive
              easements and the like, the court finds that [Tara's] proposed use
              of the easements does not diminish [COMM] 2013's collateral
              interest. In that regard, the court finds as persuasive the fact that
              [Plaintiff's] purported interest in [Tara's] property preexisted
              that of [COMM] 2013. For instance, [Plaintiff] and its
              employees and invitees used the subject property for years
              without interference before [COMM] 2013 financed [Tara's]
              purchase of its property; and they have continued to use the
              property since then without [COMM] 2013 asserting any right
              in the property used by [Plaintiff]. The court finds that open
              and apparent use important because [COMM] 2013 was, or
              reasonably should have been, aware of [Plaintiff's] use of
              [Tara's] property at the time it took its security interest
              thereupon. The court, therefore, cannot reasonably finds that
              [COMM] 2013’s security interest in [Tara's] property is hampered
              by the proposed easements based upon the historical use of the
              property. As such, no adequate protection is necessary to permit
              [Tara] to use the subject property in furtherance of its settlement
              with [Plaintiff].

(TB Doc. 1299, at 6-7) (emphasis added).

       57.    COMM 2013 did not seek an appeal from or move to alter, amend, modify or

vacate the Easement Order. (See, TB Bankr.; Compl. ¶ 76.)

       58.    Consistent with the Easement Order, Tara granted to Plaintiff that certain

Confirmatory Easement and Right of Way (the “Confirmatory Easement”) and that certain

Easement and Right of Way (the “Encroachment Easement” and collectively with the

Confirmatory Easement, the “2020 Easements”) on February 3, 2020. Attached to the Motion
                                             - 14 -
No. 1:20-ap-00028       Doc 62     Filed 03/31/21       Entered 03/31/21 23:34:14       Page 15 of
                                               34
are copies of the Confirmatory Easement and Encroachment Easement as Ex. I and Ex. J,

respectively. (Ex. P, ¶ 38.) The forms of the 2020 Easements were shared with and approved by

KM. (Compl. ¶ 78; Ex. P, ¶ 38.) The Confirmatory Easement was recorded with the Clerk in

Deed Book 3053, Page 813 on February 6, 2020, and the Encroachment Easement was recorded

with the Clerk in Deed Book 3053, Page 796 on February 6, 2020. (Compl. ¶ 79; Ex. P, ¶ 38.)

        59.     After entry of the Easement Order, KM served Plaintiff with a conditional notice

of termination of the PSA by letter dated January 29, 2020 (the “Conditional Notice”).

Attached to the Motion is a copy of the Conditional Notice as Ex. K. (Ex. P, ¶ 39.) In the

Conditional Notice, KM threatened to proceed with a termination of the PSA due to “title issues”

unless Plaintiff:

                agree[d] to an amendment to the [PSA] (i) extending [KM's] right
                to terminate with full refund of the Deposit until such time as all
                title issues have been resolved . . . (ii) granting [KM] the right to
                terminate with full refund of the Deposit if [KM] cannot obtain a
                loan commitment due to title issues, and (iii) otherwise in form
                acceptable to [KM].

(Ex. K, at 1; Ex. P, ¶ 39.) The Conditional Notice did not detail the allegedly unresolved “title

issues.” (Compl. ¶ 83; Ex. P, ¶ 39.)

        60.     Plaintiff responded to the Conditional Notice by letter dated February 6, 2020 (the

“First Termination Response”). Attached to the Motion is a copy of the First Termination

Response as Ex. L. (Ex. P, ¶ 40.) As set forth in the First Termination Response, Plaintiff

observed that any purported “title issues” had been resolved through the grant and recordation of

the 2020 Easements, consistent with the Easement Order. (Ex. L; Ex. P, ¶ 40.) Plaintiff further

responded that the Easement Order itself made clear that the 2020 Easements were not necessary

for Plaintiff to deliver marketable title and otherwise satisfy the conditions to close the

                                               - 15 -
No. 1:20-ap-00028       Doc 62    Filed 03/31/21       Entered 03/31/21 23:34:14      Page 16 of
                                              34
transactions in the PSA. (Id.) Nevertheless, Plaintiff restated its willingness and commitment to

consummating the PSA. (Id.) To that end, Plaintiff stated that it would consider an amendment

to the PSA to provide KM a limited extension of time to close the sale transaction, beyond the

then-current scheduled closing date of February 28, 2020. (Id.)

       61.     On or about the time of the First Termination Response, however, KM indicated

its proposed lender was unable or unwilling to provide a funding commitment for KM to

consummate the sale transactions under the PSA. (Compl. ¶ 87; Ex. P, ¶ 41.) Upon information

and belief, KM used the Conditional Notice to manufacture a controversy over purported “title

issues” to conceal KM’s deteriorating financing prospects. (Compl. ¶ 88; Ex. P, ¶ 41.) KM

nevertheless assured Plaintiff that KM remained committed to purchasing the Hotel. (Compl. ¶

89; Ex. P, ¶ 41.)

       62.     In reliance on the assurances from KM, and in an effort to facilitate a closing,

Plaintiff agreed to extend to April 13, 2020 the scheduled closing date under the PSA by entering

into that First Amendment to Purchase Agreement, dated as of February 28, 2020 (the

“Amendment”).       Attached to the Motion is a copy of the First Amendment to Purchase

Agreement as Ex. M. (Ex. P, ¶ 42.) Subsequent to the Amendment, Plaintiff engaged with KM

to address the purportedly remaining “title issues” referenced in the Conditional Notice. KM

represented that these “title issues” related to the 2020 Easements. (Compl. ¶ 92; Ex. P, ¶ 42.)

       63.     According to KM, First American (its title insurer) allegedly would only provide

insurance for KM’s interest in the 2020 Easements by excluding the Tara Trust Deed, given its

recordation prior to the 2020 Easements. (Compl. ¶ 93; Ex. P, ¶ 43.) KM relayed that First

American allegedly was concerned that the 2020 Easements could be extinguished if COMM

2013 foreclosed on the Tara Trust Deed. (Id.) As a result, KM requested that Plaintiff obtain an
                                              - 16 -
No. 1:20-ap-00028       Doc 62     Filed 03/31/21       Entered 03/31/21 23:34:14       Page 17 of
                                               34
agreement from COMM 2013, whereby COMM 2013 would subordinate to the 2020 Easements

its security interest in and to the Crossings Mall parcel evidenced by the Tara Trust Deed.

(Compl. ¶ 94; Ex. P, ¶ 43.) However, COMM 2013 refused to voluntarily subordinate the Tara

Trust Deed to the 2020 Easements. (Compl. ¶ 95; Ex. P, ¶ 43.)

       64.     On April 13, 2020, KM sent a letter of even date to Plaintiff and Safe Harbor,

purporting to terminate the PSA for cause (the “Termination Letter”). Attached to the Motion

is a copy of the Termination Letter as Ex. N. (Ex. P, ¶ 44.) In the Termination Letter, KM

asserted that it was terminating the PSA for two reasons: “[Plaintiff's] failure to (i) promptly cure

[KM's] [Title Objections] . . . and (ii) comply with the terms and conditions of Section 5.2.2 of

the [PSA] in regard to obtaining the Access Easement in form acceptable to [KM] and sufficient

to allow [KM's] title insurer to issue an ALTA access endorsement . . . .” (Ex. N, at 1.) KM did

not state in the Termination Letter that it was unable to obtain an ALTA access endorsement

from “the Title Company” – i.e., Safe Harbor. (See, Ex. N.) Upon information and belief, KM

did not even seek an ALTA access endorsement from Safe Harbor but, instead, manufactured the

alleged “title issues” due to its deteriorating financial ability to close the purchase of the Hotel.

(Compl. ¶ 102; Ex. P, ¶ 44.)

       65.     The Termination Letter did not specify the Title Objections that Plaintiff allegedly

failed to cure. (Compl. ¶ 105; Ex. P, ¶ 45.) Upon information and belief, however, the reference

in the Termination Letter to uncured Title Objections related solely to First American’s alleged,

and unfounded, concern that the 2020 Easements could be extinguished if COMM 2013

foreclosed on the Tara Trust Deed. (Id.)




                                               - 17 -
No. 1:20-ap-00028       Doc 62     Filed 03/31/21       Entered 03/31/21 23:34:14      Page 18 of
                                               34
         66.   In sum, Plaintiff cured or caused to be cured all Title Objections prior to the date

of the Termination Letter. (Compl. ¶ 108; Ex. P, ¶ 46.) Plaintiff further provided the requisite

deeded ingress/egress access to the Hotel Parcel prior to the date of the Termination Letter. (Id.)

         67.    In addition to purportedly terminating the PSA, the Termination Letter instructed

Safe Harbor to refund the Deposit to KM. (Ex. N; Ex. P, ¶ 47.)

         68.   Less than 24 hours after receipt of the Termination Letter, Plaintiff responded

with a letter dated April 14, 2020 to KM and Safe Harbor (the “Dispute Notice”). Attached to

the Motion is a copy of the Dispute Notice as Ex. O. (Ex. P, ¶ 48.) In the Dispute Notice,

Plaintiff advised KM and Safe Harbor that Plaintiff contested KM's right to terminate the PSA

and/or receive a refund of the Deposit. (Ex. O; Ex. P, ¶ 48.)

         69.   Despite (i) the unilateral instruction in the Termination Notice and (ii) the Dispute

Notice contesting the release of the Deposit, Safe Harbor released the Deposit to KM. (Ex. P, ¶

49.) Safe Harbor failed to contact Plaintiff prior to releasing the Deposit. (Compl. ¶ 111; Ex. P,

¶ 49.) Thereafter, KM failed and refused to close the sale transactions in the PSA. (Compl. ¶

114; Ex. P, ¶ 49.) KM further failed and refused to turn over the Deposit to Plaintiff. (Compl. ¶

115; Ex. P, ¶ 49.). Indeed, the correspondence between Safe Harbor and KM shows that Safe

Harbor knew – at least three days in advance of the official Termination Notice – that KM

planned to demand a release of the Deposit. (Ex. R).

         70.   As a result of the conduct of KM and Safe Harbor, and the breaches of the parties'

respective agreements, Plaintiff has suffered and will continue to suffer harm and damages and

has incurred fees and costs in this action to which it is entitled to recover. (Compl. ¶ 116; Ex. P,

¶ 50.)


                                               - 18 -
No. 1:20-ap-00028        Doc 62   Filed 03/31/21      Entered 03/31/21 23:34:14     Page 19 of
                                              34



                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

In re:

EMERALD GRANDE, LLC                                               Case No. 1:17-bk-00021

               Debtor.                                            Chapter 11


EMERALD GRANDE, LLC                                               A.P. No.: 1:20-ap-00028

               Plaintiff

v.

KM HOTELS, LLC,

And

SAFE HARBOR TITLE COMPANY, LLC,

               Defendants

     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF EMERALD GRANDE,
                              LLC’S
                 MOTION FOR SUMMARY JUDGMENT

         Emerald Grande, LLC ("EG"), by and through counsel, pursuant to Fed. R. Civ. Proc.

56(b), made applicable by Fed. R. Bankr. Proc. 9014(c) and 7056, hereby submits this

Memorandum of Law in Support of Plaintiff Emerald Grande, LLC's Motion for Summary

Judgment, filed concurrently herewith (the “Motion”). There are no genuine issues of material

fact, and Plaintiff is entitled to judgment as a matter of law against KM Hotels, LLC (“KM”) and

Safe Harbor Title Company, LLC (“Safe Harbor” and collectively with KM, the “Defendants”)

on all counts of the First Amended Complaint, filed by Plaintiff on August 17, 2020 (the

“Complaint”).



                                             - 19 -
No. 1:20-ap-00028       Doc 62      Filed 03/31/21      Entered 03/31/21 23:34:14       Page 20 of
                                                34
                               I.      SUMMARY OF ARGUMENT

       On August 9, 2019, Plaintiff entered into that certain Purchase and Sale Agreement with

KM (as amended, the “PSA”) for the purchase and sale of EG’s La Quinta hotel located in

Elkview, West Virginia. In connection with the contemplated sale, EG, KM and Safe Harbor

entered into that certain Earnest Money Escrow Agreement, dated as of August 9, 2019 (the

"Escrow Agreement") with respect to the $500,000 earnest funds deposited by KM pursuant to

the PSA. Subsequently, KM conducted due diligence on the hotel and obtained a survey

identifying certain minimal encroachments on an adjacent parcel.                 EG resolved the

encroachments and confirmed KM’s right of public access through two easements granted by the

adjacent property owner, an affiliate of EG. While KM approved the form of easements, the

proposed title insurer refused to insure coverage for the easements without a subordination

agreement from COMM 2013 – the grantor’s secured lender. The ensuing disagreement over the

subordination issue led to the pending litigation.

       The material facts of the case are: (1) EG and KM were mutually mistaken when entering

into the PSA that the subject real property lacked deeded access to a public right of way; (2) the

deed conveying the subject real property to EG’s predecessor expressly provides the grantee with

a mutual, reciprocal right of access to a public right of way; (3) under the mistaken belief that the

subject property lacked a right of way for public access, the PSA required EG to deliver an

access easement in a form acceptable to KM and sufficient to allow the “Title Company” to issue

an access endorsement ensuring KM’s access to the real property; (4) the PSA defines “Title

Company” as “Safe Harbor Title Company”; (5) Safe Harbor is the agent for multiple title

companies, including First American Title, Old Republic National Title, Chicago Title

Insurance, and Fidelity National Title; (6) at KM’s request, EG obtained the requisite access
                                               - 20 -
No. 1:20-ap-00028       Doc 62      Filed 03/31/21          Entered 03/31/21 23:34:14   Page 21 of
                                                34
easement and encroachment easement from the adjacent property owner; (7) the easements were

previewed with and approved by KM; (8) the Bankruptcy Court granted the two confirmatory

easements and overruled COMM 2013’s objection thereto - finding that COMM 2013 had

constructive, if not actual, knowledge of KM’s right of public access and the encroachments

burdening it’s collateral; (9) KM or Safe Harbor initially sought a title commitment from First

American Title Insurance Company, who refused to ensure KM’s right of access without a

subordination agreement from COMM 2013; (10) COMM 2013 declined to subordinate it’s

security interest to the confirmatory easements; (11) KM failed to seek a title commitment from

one of Safe Harbor’s alternative title insurers.

       Defendants have no evidence to dispute these material facts. Instead, KM unilaterally

terminated the PSA under the narrow reading that only First American Title Insurance Company

could issue a title commitment for the proposed transaction. KM’s theory behind the termination

is fatally flawed for one simple reason: Safe Harbor acts as the agent for multiple title insurers,

any of whom may have insured KM’s right of access notwithstanding COMM 2013’s lack of

subordination agreement.      However, KM refused to seek a commitment from any of the

alternative insurers under the Safe Harbor umbrella. Its refusal evidences the true intent behind

the termination – a desire to back out of the deal in the face of changing market conditions.

       KM’s document production bears out this truth. First, its own legal counsel disagreed

with the subordination position taken by First American – stating that the easements obtained by

EG were effectively prescriptive in nature and, therefore, a subordination agreement was

unnecessary.     Second, KM expressly recognized that it could seek an alternative title

commitment from a different insurer but dismissed any suggestion of doing so due to alleged

additional costs. Third, in discussions with its lender in the months leading up to the PSA
                                                   - 21 -
No. 1:20-ap-00028      Doc 62     Filed 03/31/21     Entered 03/31/21 23:34:14      Page 22 of
                                              34
termination, members of KM expressly stated the view that they wanted to back out of the deal.

Indeed, one member of KM stated, “the longer this drags on the harder it will be to kill the deal

in my opinion.” In a subsequent email, the same member of KM states he hopes the lender just

“let[s] this one go.” Less than a month before KM’s purported termination, the lender suggested

that KM attempt to push back the closing until COVID-19 had passed. Similarly, KM’s lawyers

suggested they were trying to postpone the deal as long as possible.

       Simply put, EG fully performed its obligations under the PSA. Although it disagreed any

easements were necessary to provide KM with access to a public right of way or address the

encroachments, EG nonetheless sought and obtained confirmatory easements from the

Bankruptcy Court. KM’s efforts, on the other hand, were not focused on faithfully performing

under the PSA. Rather, the evidence clearly demonstrates it wanted to kill the deal. With that

motivation, KM refused to look beyond First American for a title commitment consistent with

the PSA. As a result, its purported termination was a breach of the PSA and, likewise, Safe

Harbor’s return of the escrow funds was a breach of the Escrow Agreement. For these reasons,

and as more fully set forth below, EG’s Motion should be granted judgment entered against the

Defendants.

                II.     ARGUMENT AND CITATION TO AUTHORITIES

                               SUMMARY JUDGMENT STANDARD

       Rule 56 of the Federal Rules of Civil Procedure, as made applicable to this proceeding by

Rule 7056 of the Federal Rules of Bankruptcy Procedure, provides that summary judgment is

appropriate if the movant demonstrates “that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A party

seeking summary judgment must make a prima facie case by showing the following: first, the
                                        - 22 -
No. 1:20-ap-00028         Doc 62    Filed 03/31/21       Entered 03/31/21 23:34:14     Page 23 of
                                                34
apparent absence of any genuine dispute of material fact; and, second, the movant’s entitlement

to judgment as a matter of law on the basis of the undisputed facts. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).

          The movant “always bears the initial responsibility of informing the [] court of the basis

for its motion, and identifying those portions of the ‘pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). To avoid summary judgment, the nonmoving party “must do more than show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). The mere existence of any factual dispute will

not automatically necessitate denial of a motion for summary judgment; rather, only factual

disputes that are material preclude entry of summary judgment. See Shaw v. Stroud, 13 F.3d

791, 798 (4th Cir.1994). Material facts are those necessary to establish the elements of the cause

of action. Anderson, 477 U.S. at 248.

          If no genuine issue of material fact exists, the court has a duty to prevent claims and

defenses not supported in fact from proceeding to trial. Celotex Corp., 477 U.S. at 317, 323–24.

                                               ARGUMENT

I.        EG FULLY PERFORMED UNDER THE PSA

          A.     The Easements Were Not Necessary to Convey Marketable Title

          EG acquired the 2020 Easements in order to assuage KM’s concerns regarding whether

COMM 2013 could extinguish its rights in the Crossings Mall property.3               But the 2020

Easements were not necessary because COMM 2013 had at least constructive, if not actual,

3
    SOF ¶ 50.
                                                - 23 -
No. 1:20-ap-00028            Doc 62       Filed 03/31/21          Entered 03/31/21 23:34:14              Page 24 of
                                                      34
knowledge of EG’s rights of public access and the encroachments burdening its collateral.

         The prescriptive nature of these easements and encroachments is not a disputable fact, for

at least two reasons. First, the easements and encroachments were of record prior to COMM

2013’s recording of its trust deed secured by the Crossings Mall property. The Hotel Easement,

which provided ingress/egress to the Hotel parcel, is contained within the Plaza Deed, which was

recorded in September 1999.4 COMM 2013 did not obtain its security interest in the Crossings

Mall property until December 2013.5

         Second, Judge Flatley found that COMM 2013 had, at least, constructive notice of the

easements and encroachments. At the hearing on the Tara Motion, Judge Flatley observed that

the Hotel’s various uses of the Crossings Mall property were in existence and known at the time

of the Tara Trust Deed and Assignment and that these were prescriptive easements.6

Subsequently, in the Easement Order, Judge Flatley found that EG’s rights in the Crossings Mall

property preexisted that of COMM 2013’s, and, due to EG’s open and continuous use of the

Crossings Mall property, COMM 2013 had constructive notice of the easements and

encroachments because it “was, or reasonably should have been, aware of [Plaintiff's] use of

[Tara's] property at the time it took its security interest thereupon.”7

         Prescriptive easements cannot be extinguished by a party with constructive notice.8

Because COMM 2013 had, at a minimum, constructive notice of the easements and

encroachments, it could not extinguish those rights. Consequently, EG was ready, willing, and

4
  Id. ¶¶ 12-14.
5
  Id. ¶ 25. Cf. In re Williams, 213 W.Va. 780, 784 (2003) (constructive notice is “notice implied or imputed by law,
usually on the basis that the information is part of a public record or file, as in the case of notice of documents which
have been recorded in the appropriate registry of deeds or probate.”) (quotation omitted).
6
  SOF ¶ 54.
7
  Id. ¶ 56.
8
  See Wolfe v. Alpizar, 219 W. Va. 525, 528 n.5 (2006) (a prescriptive easement cannot be extinguished by a bona
fide purchaser with notice - either actual or constructive).
                                                         - 24 -
No. 1:20-ap-00028           Doc 62     Filed 03/31/21     Entered 03/31/21 23:34:14   Page 25 of
                                                   34
able to provide KM with marketable title to the subject property consistent with its obligations

under the PSA.

        B.       Even If The 2020 Easements Were Required, EG Obtained Them in Form
                 and Substance as Required Under the PSA

        Even if the 2020 Easements were necessary to convey marketable title, EG obtained

them. The 2020 Easements, which were recorded on February 6, 2020, confirmed that EG

possessed rights in the Crossings Mall property superior to those of COMM 2013. KM approved

the form of the 2020 Easements.9 Thus, the (alleged) “title issues” raised by KM were fully

resolved and EG fully performed under the PSA. Moreover, in obtaining the 2020 Easements,

EG provided an access easement in a form acceptable to KM, as required by Section 5.2.2 of the

PSA.

        KM now contends that an acceptable form could only be achieved by way of a

subordination agreement. KM’s indications to EG and its conduct throughout the case indicated

otherwise.     EG agreed to request that Tara formally grant the easements recognizing the

encroachments and confirming the Hotel Easement as an accommodation to KM’s Access

Objection.10 Tara obliged to this request. Throughout this process, EG provided KM with

updates on the drafting of Tara’s Motion, the associated easements that Tara requested be

granted to EG and related issues.          Critically, KM reviewed and approved the associated

documents, including the 2020 Easements. Indeed, KM’s counsel attended the hearing on Tara’s

Motion and voiced no objection to EG’s and Tara’s requests for the subject 2020 Easements.11




9
  SOF ¶ 58.
10
   Id. ¶ 49.
11
   (TB, DI 1296, Hearing Exhibit 1).
                                                 - 25 -
No. 1:20-ap-00028         Doc 62   Filed 03/31/21     Entered 03/31/21 23:34:14   Page 26 of
                                               34
        Upon the Court’s approval of Tara’s Motion, EG provided KM with copies of the 2020

Easements.12 KM approved the 2020 Easements as to form and substance.13 At no time during

this process did KM indicate to EG that it objected to EG’s course of action or the associated

documents.

        Moreover, KM’s contention that it viewed a subordination agreement as the only

acceptable form does not comport with its email correspondence with First American. When

First American informed KM that it would not provide the title commitment without a

subordination agreement, KM’s counsel “pushed back on this” position because its “bankruptcy

experts [think] that the easements should be insured without exception for the COMM2013

lien.”14 This clearly indicates that KM had considered the 2020 Easements as an acceptable

form.   Accordingly, the undisputed evidence shows that EG fulfilled its obligations under

Section 5.2.2. of the PSA by obtaining the 2020 Easements requested by KM in a form and in

substance KM indicated was acceptable.

II.     KM BREACHED THE PSA

        A.      The PSA Does Not Provide that First American Is the Exclusive Provider of
                Title Insurance

        KM’s purported termination of the PSA is premised on the mistaken theory that only

First American could issue a title commitment for the subject hotel property. However, Section

5.2.2 of the PSA required KM to seek an ALTA access endorsement from “the Title Company,”

which was defined to mean “Safe Harbor Title Company, LLC.” Safe Harbor, acting as the

insurance agent, does not issue commitments itself. Rather, Safe Harbor acts as an agent for


12
   SOF ¶ 58.
13
   Id.
14
   Ex. S at KM_0011757.
                                             - 26 -
No. 1:20-ap-00028           Doc 62   Filed 03/31/21        Entered 03/31/21 23:34:14   Page 27 of
                                                 34
multiple title insurers, not solely First American, including Old Republic National Title, Chicago

Title Insurance, and Fidelity National Title.15

         The Defendants initially sought the ALTA access endorsement from First American.

When First American refused to issue the request endorsement without a subordination from

COMM 2013, KM’s own counsel pushed back – arguing that a subordination agreement was

unnecessary based on the analysis of its bankruptcy lawyers. Had KM actually wanted to

continue with the deal, it would have naturally directed Safe Harbor, as the insurance agent, to

seek an alternative opinion from one of its other title insurers. Indeed, it was required to do so

under Section 5.2.2 of the PSA because First American is not listed as the exclusive provider of

title coverage. KM, however, took no such action. To the contrary, KM, through its counsel,

declined the request of its lender that a new title insurer be considered because “it would save us

a substantial amount of money to stick with Safe Harbor/First American.”16

         If KM had desired First American to be the exclusive provider of title insurance, it could

have negotiated for such terms to be included in the PSA. It did not. Instead, the PSA plainly

provides that the ALTA access endorsement is to be issued from Safe Harbor. Accordingly,

First American’s refusal to provide a standard ALTA access endorsement required KM to seek a

title commitment from any one of Safe Harbor’s additional title insurers.17 Yet, KM refused to

even consider its additional insurer options. The inability to obtain the ALTA endorsement from

First American unquestionably did not provide KM with a termination right under the PSA. As

such, KM’s unilateral termination and refusal to proceed to a closing of the transaction was an

express breach of the PSA.

15
   See Exhibit Q.
16
   Ex. T at KM_0007462.
17
   See Ex. A, PSA at § 5.2.2.
                                                  - 27 -
No. 1:20-ap-00028         Doc 62   Filed 03/31/21     Entered 03/31/21 23:34:14     Page 28 of
                                               34
        B.      KM Terminated Solely Because of Changing Market Conditions.

        KM’s unfounded termination of the PSA was not legitimately based on EG’s purported

failure to perform or its inability to acquire a title commitment from First American (which, as

discussed above, did not constitute grounds for termination). Rather, it was based upon KM’s

desire to back out of the deal in the face of changing market conditions. KM’s document

production makes this clear.

        As an initial matter, KM’s own legal counsel disagreed with First American’s position

regarding the requested subordination from COMM 2013. Specifically, KM’s counsel “pushed

back on this” position because its “bankruptcy experts [think] that the easements should be

insured without exception for the COMM2013 lien.”18 Had KM actually desired to move

forward with the deal, it could have, and indeed should have under the terms of the PSA, sought

to obtain an ALTA access endorsement from one of Safe Harbor’s alternative title insurers. KM

recognized that it could look elsewhere but declined to do so because it wanted to save money.19

Section 5.2.2 of the PSA, however, does not speak to the financial limitations in connection with

obtaining the requisite ALTA endorsement – only that an endorsement be obtained.

        In reality, KM simply wanted out of the deal and was looking for any justification,

legitimate or not. This is clearly evidenced by KM’s document production. Throughout the

negotiation process, KM struggled to acquire a lender and, at one point, threatened to terminate

the PSA unless EG agreed to an amendment providing KM the right, in part, to terminate “with a

full refund of the Deposit” if KM could not obtain a loan commitment.”20 During conversations

between members of KM, KM’s counsel, and its lender, the desire to delay – or kill – the deal

18
   Ex. S at KM_0011757.
19
   Ex. T at KM_0007462.
20
   SOF ¶ 59.
                                             - 28 -
No. 1:20-ap-00028         Doc 62    Filed 03/31/21          Entered 03/31/21 23:34:14      Page 29 of
                                                34
were overtly expressed.

       In January of 2020, one member of KM, in response to issues involving KM’s lender,

stated that “[t]he longer this drags on the harder it will be kill the deal[.]”21 In response to this,

one of KM’s executives agreed and proposed pressuring another member of KM to kill the deal

if their current lender fell through.22     Shortly thereafter, that same member stated that he

“hope[d] [KM] let this one go.”23

       KM’s desire to terminate the deal was driven by unfavorable market conditions – not

EG’s alleged inability to perform under the PSA. Less than one month prior to KM’s wrongful

termination, members of KM discussed whether KM wanted to continue with the deal due to

“current market issues” or whether it should discuss with its counsel “any opportunity to get [its]

[D]eposit back.”24 Noticeably absent from such discussions is any mention of purported title

issues or First American’s refusal to issue a standard access endorsement. In another instance,

KM told its lender that it wanted to “wait as long as possible” but if the (alleged) title issues were

resolved “we will have to close.”25

       Simply put, EG fulfilled its obligations under the PSA. KM, to the contrary, did not.

Rather, KM continually delayed and, when faced with a looming closing, searched for any

reason to kill the deal. Its manufactured termination right ignores the express terms of the PSA

and common industry practice when seeking title coverage. As a result, KM had no right to

terminate the PSA and its refusal to close the transaction resulted in a breach thereof.




21
   Ex. U at KM_0000515.
22
   Id.
23
   Ex. V at KM_0000519.
24
   Ex. W at KM_0000589-0000590 (emphasis added).
25
   Ex. X at KM_0004596.
                                                   - 29 -
No. 1:20-ap-00028           Doc 62      Filed 03/31/21         Entered 03/31/21 23:34:14             Page 30 of
                                                    34
III.    SAFE HARBOR BREACHED THE ESCROW AGREEMENT BY RETURNING
        THE DEPOSIT WITHOUT AUTHORIZATION FOLLOWING KM'S BREACH
        OF THE PSA

        A.       The Unsigned Escrow Agreement Is Valid and Binding on the Defendants

        Elementary principles of contract law provide that a valid contract is formed by offer,

acceptance, and consideration.26           Acceptance of a putative contract can, but need not be,

demonstrated by signatures of the parties thereto.27 Indeed, it is "well established" that "an

acceptance may be effected [sic] by silence accompanied by an act . . . which constitutes . . .

performance."28 Thus, a putative contract can be accepted by performance alone – particularly

when it does not specify the manner of acceptance (viz., it is silent as to whether acceptance may

be made by promise or performance).29

        This is exactly how Safe Harbor accepted, and agreed to be bound by, the Escrow

Agreement.       Although Safe Harbor did not execute the Escrow Agreement, Safe Harbor

performed under its terms (until breach) by receiving and holding the Deposit from KM. 30 More

compellingly, the Escrow Agreement – which is Safe Harbor's own form – does not condition

acceptance or validity upon full execution.31                  Put differently, "nowhere in the [Escrow

Agreement] does it say that the parties intended not to be bound unless the document is fully


26
   McCormick v. Hamilton Bus. Sys., Inc., 175 W. Va. 222, 224 (1985) ("The elements of a contract are an offer and
an acceptance supported by consideration."). See also Hardwood Grp. v. Larocco, 219 W. Va. 56, 64 (2006) ("'The
fundamentals of a legal 'contract' are competent parties, legal subject-matter, valuable consideration, and mutual
assent.") (internal citations omitted).
27
   See, e.g., New v. GameStop, Inc., 232 W. Va. 564, 572-73 (2013) (". . . acceptance may be by word, act or conduct
that evince the intention of the parties to contract.").
28
   First Nat'l Bank v. Marietta Mfg. Co., 151 W. Va. 636, 641-42 (1967).
29
   E.g., Smith v. 21st Century Nat. Fuels, Ltd. Liab. Co., No. 3:14-12507, 2016 U.S. Dist. LEXIS 50410, at *26
(S.D. W. Va. Apr. 14, 2016) ("Although the purchase agreement called for signatures from Mr. Smith and 21st
Century, this on its own is insufficient evidence for the Court to rule as a matter of law that the half-executed
purchasing agreement, as an offer from Mr. Smith, invited acceptance by promise and not performance, especially
where, as here, the parties acted on the agreement by rendering part performances.").
30
   SOF ¶ 32.
31
   See generally Escrow Agreement.
                                                      - 30 -
No. 1:20-ap-00028           Doc 62       Filed 03/31/21         Entered 03/31/21 23:34:14              Page 31 of
                                                     34
executed."32      This, together with Safe Harbor's acceptance by performance (until breach),

establishes conclusively that the Escrow Agreement is a valid contract despite Safe Harbor's

failure to execute the document.

         B.       The Statute of Frauds Is Inapplicable.

         The statute of frauds provides, in relevant part, that "[n]o action shall be brought in"

certain cases "[u]nless the offer, promise, contract . . . . be in writing and signed by the party to

be charged thereby."33 These "cases" include: (i) the extension of credit; (ii) contracts signed by

infants; (iii) promises to pay debts on behalf of an estate or for another; (iv) agreements made in

consideration of marriage; (v) agreements that cannot be performed within one year; and (vi)

offers or agreements from certain financial institutions to make loans over a threshold amount for

nonagricultural, business, or commercial purposes.34 The purpose of this statute "is to make the

establishment of perjured and fraudulent claims difficult by foreclosing enforcement" of the

contracts referenced therein.35 Thus, "[u]nless a contract is one of those specifically mentioned .

. . it is not within the statute and is enforceable in court."36

         Here, the Escrow Agreement plainly does not fall within the statute of frauds. Entirely

absent from the statute of frauds, in fact, is any mention of escrow agreements or similar

contracts.37 Nor could an escrow agreement feasibly be construed as a type or subset of any of

the agreements delineated in the statute.38 It is, therefore, abundantly clear that the Escrow



32
   Smith, 2016 U.S. Dist. LEXIS 50410, at *2. Cf. Escrow Agreement.
33
   W. Va. Code § 55-1-1
34
   Id. See also id. § 36-1-3 ("No contract for the sale of land, or the lease thereof for more than one year, shall be
enforceable unless the contract . . . be in writing and signed by the party thereby . . .").
35
   Yanero v. Thompson, 176 W. Va. 257, 259 (1986).
36
   Id.
37
   See W. Va. Code § 55-1-1.
38
   Cf. id.
                                                       - 31 -
No. 1:20-ap-00028          Doc 62       Filed 03/31/21         Entered 03/31/21 23:34:14            Page 32 of
                                                    34
Agreement does not fall "within the statute [of frauds] and is enforceable in court."39

        But even if the Escrow Agreement fell within the statute of frauds – and it does not –

there are at least two reasons that compel enforcement of the Escrow Agreement nonetheless.

First, Safe Harbor's performance under the Escrow Agreement (until breach) prevents its

reliance on the statute of frauds to defeat enforceability of the Escrow Agreement.40 Second,

West Virginia courts have recognized repeatedly that the statute of frauds should not be enforced

when the result would be to "shield[], protect[], or aid[] the party who relies upon it in

perpetration of a fraud or in the consummation of a fraudulent scheme."41 The purpose of the

statute, in other words, along with longstanding principles of equity and fairness, proscribes use

of the statute of frauds to procure an inherently inequitable result.42 Yet that is precisely what

would happen here, were Safe Harbor to successfully assert the statute of frauds (the possibility

of which EG denies). Safe Harbor would be permitted to escape the terms of its own contract –

under which it received and held the Deposit – by arguing that its failure to sign renders the

Escrow Agreement unenforceable. This result is as absurd as it is inequitable. Accordingly, and

to the extent the statute of frauds is even remotely relevant, it should not be applied to the

Escrow Agreement.

        C.       Safe Harbor's Release of the Deposit Breached the Escrow Agreement.

        Pursuant to the PSA and Escrow Agreement, there effectively were two conditions

precedent to a release of the Deposit to KM. As a threshold matter, KM was only entitled to a


39
   Yanero, 176 W. Va. at 259.
40
   See, e.g., Chitwood v. Collins, 122 W. Va. 267, 270 (1940) ("[P]erformance . . . sustain[s] a contract otherwise
subject to the statute of frauds."). Cf. Frasher v. Frasher, 162 W. Va. 338, 343 (1978) ("We have followed the
general rule that where one party fully performs on an agreement that would otherwise be barred by the Statute of
Frauds, he is entitled to sue the other party for performance.").
41
   Ross v. Midelburg, 129 W.Va. 851, 861, (1947) (internal citations and quotations omitted).
42
   Cf. generally Brock & Davis Co. v. Charleston Nat'l Bank, 443 F. Supp. 1175, 1180 (S.D. W. Va. 1977).
                                                      - 32 -
No. 1:20-ap-00028         Doc 62      Filed 03/31/21       Entered 03/31/21 23:34:14          Page 33 of
                                                  34
return of the Deposit if it had a valid right to terminate the PSA.43 But even then, the Escrow

Agreement permitted Safe Harbor to release the Deposit solely "in accordance with the written

instructions jointly executed by the parties to [the Escrow] Agreement."44

        Neither of these conditions were fulfilled. KM did not have a valid reason to terminate

the PSA, as set forth above.45 Nonetheless, Safe Harbor released the Deposit to KM – and did so

following KM's unilateral instructions via the Termination Letter, despite the clear and

unequivocal language in the Escrow Agreement requiring any instructions be "jointly

executed."46 Worse, the Defendants' correspondence demonstrates that Safe Harbor knew – up

to three days in advance of the Termination Letter – that KM intended to request a return of the

Deposit unilaterally, yet Safe Harbor released the Deposit all the same.47 This unauthorized

release of the Deposit violated the express terms of the Escrow Agreement, resulting in a breach

thereunder. For these reasons, EG is entitled to summary judgment as a matter of law on Count

II of the Complaint.

                                                CONCLUSION

        For the reasons set forth above, EG respectfully requests that the Court grant the Motion

and enter judgment against the Defendants on Counts I and II of the Complaint and award EG its

attorneys’ fees and costs incurred in connection with this litigation pursuant to the PSA.



                                                           EMERALD GRANDE, LLC,

                                                           By Counsel:

43
   See SOF ¶ 33.
44
   SOF ¶ 35. See also Escrow Agreement at § 1.a. ("The Escrow Funds [Deposit] shall be paid and delivered in
accordance with the written instructions jointly executed by the parties to this Agreement.")
45
   See supra, § II.
46
   See SOF ¶ 69.
47
   Id.
                                                  - 33 -
No. 1:20-ap-00028     Doc 62     Filed 03/31/21     Entered 03/31/21 23:34:14   Page 34 of
                                             34


/s/ Steven L. Thomas
Steven L. Thomas (WVSB # 3738)
Victoria L. Wilson (WVSB # 10607)
Kay Casto & Chaney PLLC
P.O. Box 2031
Charleston, West Virginia 25327
Tel: (304) 345-8900
Fax: (304) 345-8909
sthomas@kaycasto.com;
vwilson@kaycasto.com
     Counsel to Tara Retail Group, LLC




                                           - 34 -
